1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JEREMY JONES,                                    )   Case No. 1:14-cv-02045-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )
13           v.                                           ORDER DENYING PLAINTIFF’S MOTION FOR
                                                      )   APPOINTMENT OF COUNSEL
14                                                    )
     JIMENEZ, et al.,
                                                      )   [ECF No. 144]
15                  Defendants.                       )
                                                      )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Jeremy Jones is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed June 27,
21   2019.
22           There is no constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d
23   1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent plaintiff pursuant to
24   28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa, 490
25   U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may request the
26   voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
27   ///
28   ///
                                                          1
1             Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6             In the present case, the Court does find that neither the interests of justice nor exceptional

7    circumstances warrant appointment of counsel at this time. LaMere v. Risley, 827 F.2d 622, 626 (9th

8    Cir. 1987); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). While a pro se litigant may be

9    better served with the assistance of counsel, so long as a pro se litigant, such as Plaintiff in this

10   instance, is able to “articulate his claims against the relative complexity of the matter,” the

11   “exceptional circumstances” which might require the appointment of counsel do not exist. Rand v.

12   Rowland, 113 F.3d at 1525 (finding no abuse of discretion under 28 U.S.C. § 1915(e) when district

13   court denied appointment of counsel despite fact that pro se prisoner “may well have fared better-

14   particularly in the realm of discovery and the securing of expert testimony.”) In addition,

15   circumstances common to most prisoners, such as lack of legal education and limited law library

16   access, do not establish exceptional circumstances that would warrant a request for voluntary

17   assistance of counsel. Furthermore, there is no basis to find that Plaintiff has a likelihood of success

18   given that the undersigned has recommended that Defendants’ motion for summary judgment be

19   granted which is pending review before the assigned District Judge. Accordingly, Plaintiff motion for

20   appointment of counsel is DENIED.

21
22   IT IS SO ORDERED.

23   Dated:     September 10, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           2
